Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2020

                                       No. 04-19-00399-CR

                                      Kurt Wayne LOPER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 566384
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
        The State’s first motion for an extension of time to file its brief is granted. We order the
State’s brief due February 10, 2020.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court